DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “optical fiber 500”, “a set of number of gauge lengths (502A-D)”, “502A”, “502B”, “502C”, “502D”, “subsets 503”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Depth Calibration for DAS VSP – Lessons Learned from Two Field Trials”, Ellmauthaler et al. (referred hereafter Ellmauthaler et al.).

Referring to claim 1, Ellmauthaler et al. disclose a method (Summary) comprising:
deploying an optical fiber in a borehole in a subsurface formation (page 632-633, First Field Trial – DAS VSP Depth Calibration Using Conventional Geophone Data: 1st para.; page 634, Second Field Trial – DAS VSP Depth Calibration Using Optical Attenuation Points: 1st para.; Figure 3);
detecting, from a seismic wave traversing the subsurface formation, distributed acoustic sensing (DAS) data via the optical fiber (page 632-633, First Field Trial – DAS VSP Depth Calibration Using Conventional Geophone Data: 1st para.; page 634, Second Field Trial – DAS VSP Depth Calibration Using Optical Attenuation Points: 1st para.), wherein the DAS data comprises measurements of a relative displacement of light over a gauge length of the optical fiber (page 632-633, First Field Trial – DAS VSP Depth Calibration Using Conventional Geophone Data: 1st para.; page 634, Wellhead Fiber Outlet: 1st – 2nd para.; Figure 3);
separating the DAS data into a plurality of interleaving subsets associated with positions along the optical fiber (page 633, 2nd col., last para.; Figures 2 & 3); and
determining distributed velocity data from the plurality of interleaving subsets, the distributed velocity data comprising particle velocity values for subset positions within the plurality of interleaving subsets (page 633, 1st col., last para. to 2nd col., last para.).
As to claims 2, 12, and 18, Ellmauthaler et al. disclose a method/system/non-transitory machine-readable media (Summary), wherein determining particle velocity values for the subset positions within the plurality of interleaving subsets comprises:
determining a seed particle velocity value for an interleaving subset (page 632, Introduction section; page 633, 1st col., last para. to 2nd col., last para.); and
page 632, Introduction section; page 633, 1st col., last para. to 2nd col., last para.).
Referring to claims 3, 13, and 19, Ellmauthaler et al. disclose a method/system/non-transitory machine-readable media (Summary), wherein determining the seed particle velocity value comprises:
determining first median values for the plurality of interleaving subsets (page 633, 1st col., last para. to 2nd col., last para.); and
determining offsets for the plurality of interleaving subsets such that subtracting the offsets for the interleaving subsets from the first median values of the interleaving subsets results in second median values of zero for the interleaving subsets (page 633, 1st col., last para. to 2nd col., last para.; Figures 2 & 3; page 635, Fiber Splice Points section).
As to claim 4, Ellmauthaler et al. disclose a method (Summary), wherein a number of the plurality of interleaving subsets is determined according to a gauge length of the optical fiber and an interchannel spacing (page 632-633, First Field Trial – DAS VSP Depth Calibration Using Conventional Geophone Data section; page 634, Second Field Trial – DAS VSP Depth Calibration Using Optical Attenuation Points section; Figures 3 & 4; page 635, Fiber Splice Points section).
Referring to claim 5, Ellmauthaler et al. disclose a method (Summary), wherein determining the distributed velocity data from the plurality of interleaving subsets comprises determining a time rate of change of the relative displacement of light (e.g., velocity) over the gauge length of the optical fiber (page 633, 1st col., last para. to 2nd col., last para.).
As to claim 6, Ellmauthaler et al. disclose a method (Summary), further comprising:
converting the distributed velocity data to equivalent geophone response data for the seismic wave (page 633, 1st col., last para. to 2nd col., last para.; page 635, Fiber Splice Points section).
Referring to claim 7, Ellmauthaler et al. disclose a method (Summary), wherein converting the distributed velocity data to the equivalent geophone response data for the seismic wave page 633, 1st col., last para. to 2nd col., last para.; page 635, Fiber Splice Points section; Equation 2).
As to claim 8, Ellmauthaler et al. disclose a method (Summary), wherein the transfer function comprises a convolution of the distributed velocity data and a geophone instrument response (page 633, 1st col., last para. to 2nd col., last para.; page 635, Fiber Splice Points section; Equation 2).
Referring to claim 9, Ellmauthaler et al. disclose a method (Summary), wherein converting the distributed velocity data to equivalent geophone response data comprises converting the distributed velocity data according to a central resonance frequency of a geophone and a circuit damping ratio of the geophone (page 632-633, First Field Trial – DAS VSP Depth Calibration Using Conventional Geophone Data section; page 634, Wellhead Fiber Outlet: 1st – 2nd para.; Figures 3 & 4).
As to claim 10, Ellmauthaler et al. disclose a method (Summary), further comprising:
performing an evaluation of the subsurface formation based on the equivalent geophone response data (page 632-633, First Field Trial – DAS VSP Depth Calibration Using Conventional Geophone Data section; page 634, Wellhead Fiber Outlet: 1st – 2nd para.; Figures 3 & 4); and
performing a hydrocarbon recovery operation based on the evaluation of the subsurface formation (page 634, Second Field Trial – DAS VSP Depth Calibration Using Optical Attenuation Points section).
Referring to claim 11, Ellmauthaler et al. disclose a system (Summary) comprising:
a processor (Summary); and
a machine-readable medium (Summary) having program code executable by the processor to cause the system to:
receive distributed acoustic sensing (DAS) data comprising measurements of a relative displacement of light over a gauge length of an optical fiber (page 632-633, First Field Trial – DAS VSP Depth Calibration Using Conventional Geophone Data: 1st para.; page 634, Wellhead Fiber Outlet: 1st – 2nd para.; Figure 3);
page 633, 2nd col., last para.; Figures 2 & 3), and
determine distributed velocity data from the plurality of interleaving subsets, the distributed velocity data comprising particle velocity values for subset positions within the plurality of interleaving subsets (page 633, 1st col., last para. to 2nd col., last para.).
As to claim 14, Ellmauthaler et al. disclose a system (Summary), wherein the program code further comprises program code to convert the distributed velocity data to equivalent geophone response data (page 633, 1st col., last para. to 2nd col., last para.; page 635, Fiber Splice Points section).
Referring to claim 15, Ellmauthaler et al. disclose a system (Summary), wherein the program code to convert the distributed velocity data to the equivalent geophone response data comprises program code to apply a transfer function to the distributed velocity data, wherein the transfer function comprises a convolution of the distributed velocity data and a geophone instrument response (page 633, 1st col., last para. to 2nd col., last para.; page 635, Fiber Splice Points section; Equation 2).
As to claim 16, Ellmauthaler et al. disclose a system (Summary), further comprising:
a seismic source to generate a seismic signal (page 632-633, First Field Trial – DAS VSP Depth Calibration Using Conventional Geophone Data: 1st para.; page 634, Second Field Trial – DAS VSP Depth Calibration Using Optical Attenuation Points: 1st para.);
a DAS interrogator to receive optically-transmitted DAS measurement values from the optical fiber in response to the seismic signal (page 632-633, First Field Trial – DAS VSP Depth Calibration Using Conventional Geophone Data: 1st para.; page 634, Second Field Trial – DAS VSP Depth Calibration Using Optical Attenuation Points: 1st para.); and
a digitizer electrically connected to the DAS interrogator to convert the optically-transmitted DAS measurement values into the DAS data (page 633, 1st col., last para. to 2nd col., last para.; page 635, Fiber Splice Points section).
Summary), the program code to:
receive distributed acoustic sensing (DAS) data comprising measurements of a relative displacement of light over a gauge length of an optical fiber (page 632-633, First Field Trial – DAS VSP Depth Calibration Using Conventional Geophone Data: 1st para.; page 634, Wellhead Fiber Outlet: 1st – 2nd para.; Figure 3);
separate the DAS data into a plurality of interleaving subsets associated with positions along the optical fiber (page 633, 2nd col., last para.; Figures 2 & 3), and
determine distributed velocity data from the plurality of interleaving subsets, the distributed velocity data comprising particle velocity values for subset positions within the plurality of interleaving subsets (page 633, 1st col., last para. to 2nd col., last para.).
As to claim 20, Ellmauthaler et al. disclose one or more non-transitory machine-readable media comprising program code for determining equivalent geophone response data (Summary), wherein the program code further comprises program code to convert the distributed velocity data to equivalent geophone response data utilizing a convolution of the distributed velocity data and a geophone instrument response (page 633, 1st col., last para. to 2nd col., last para.; page 635, Fiber Splice Points section; Equation 2).
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864